Wm. Rancher Estates Joint
                                                                Venture, Rafael Alfaro, Jose
                                                               Alfaro, Carman Alfaro, Daniel
                                                                Bee, Robert Caldwell, Anne
                                                                         Caldwell,

                          Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2014

                                    No. 04-14-00542-CV

 CITY OF LEON VALLEY, Texas, Unknown Employee(s) of City of Leon Valley, and Irene
                                Baldridge,
                                Appellants

                                             v.

WM. RANCHER ESTATES JOINT VENTURE, Rafael Alfaro, Jose Alfaro, Carman Alfaro,
 Daniel Bee, Robert Caldwell, Anne Caldwell, Earl Doderer, Sylvia Doderer, James Dowdy,
  Betty Dowdy, Issac Elizondo, Suzanne Elizondo, Roberto Galindo, Erma Galindo, Et al.,
                                       Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-03399
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
       Appellees' unopposed motion to extend time to file brief is hereby GRANTED. Time is
extended to December 30, 2014.




                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court